

114 S556 RS: Bipartisan Sportsmen's Act of 2015
U.S. Senate
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 328114th CONGRESS1st SessionS. 556[Report No. 114–183]IN THE SENATE OF THE UNITED STATESFebruary 25, 2015Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 16, 2015Reported by Ms. Murkowski, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo protect and enhance opportunities for recreational hunting, fishing, and shooting, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Bipartisan Sportsmen's Act of 2015. (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Regulatory reformsSec. 101. Recreational fishing, hunting, and recreational shooting on Federal public land.Sec. 102. Annual permit and fee for film crews of 5 persons or fewer.Sec. 103. Federal action transparency.Sec. 104. Bows in the Parks.TITLE II—Habitat conservationSec. 201. Availability of Land and Water Conservation Fund for recreational public access projects.Sec. 202. Identifying opportunities for recreation, hunting, and fishing on Federal land.Sec. 203. Federal Land Transaction Facilitation Act.
			IRegulatory reforms
			101.Recreational
			 fishing, hunting, and recreational shooting on Federal public land
 (a)DefinitionsIn this section: (1)Federal public land (A)In generalThe term Federal public land means any land or water that is—
 (i)owned by the United States; and
 (ii)managed by a Federal agency (including the Department of the Interior and the Forest Service) for purposes that include the conservation of natural resources.
 (B)ExclusionsThe term Federal public land does not include—
 (i)land or water held or managed in trust for the benefit of Indian tribes or individual Indians;
 (ii)land or water managed by the Director of the National Park Service or the Director of the United States Fish and Wildlife Service;
 (iii)fish hatcheries; or
 (iv)conservation easements on private land.
							(2)Hunting
						(A)In
 generalThe term hunting means use of a firearm, bow, or other authorized means in the lawful—
 (i)pursuit, shooting, capture, collection, trapping, or killing of wildlife; or
 (ii)attempt to pursue, shoot, capture, collect, trap, or kill wildlife.
 (B)ExclusionThe term hunting does not include the use of skilled volunteers to cull excess animals (as defined by Federal law (including regulations)).
						(3)Recreational
 fishingThe term recreational fishing means— (A)an activity for sport or pleasure that involves the lawful—
 (i)catching, taking, or harvesting of fish; or (ii)attempted catching, taking, or harvesting of fish; or
 (B)any other activity for sport or pleasure that can reasonably be expected to result in the lawful catching, taking, or harvesting of fish.
						(4)Recreational
 shootingThe term recreational shooting means any form of sport, training, competition, or pastime, whether formal or informal, that involves—
 (A)the discharge of a rifle, handgun, or shotgun; or (B)the use of a bow and arrow.
						(b)Recreational
			 fishing, hunting, and recreational shooting
					(1)In
 generalSubject to valid existing rights, and in cooperation with the respective State fish and wildlife agency, a Federal public land management official shall exercise the authority of the official under existing law (including provisions regarding land use planning) to facilitate use of and access to Federal public land for recreational fishing, hunting, and recreational shooting except as limited by—
 (A)any Federal law (including regulations) that authorizes action or withholding action for reasons of national security, public safety, or resource conservation;
 (B)any other Federal law (including regulations) that precludes recreational fishing, hunting, or recreational shooting on specific Federal public land units of Federal public land, or water; or
 (C)discretionary limitations on recreational fishing, hunting, and recreational shooting determined to be necessary and reasonable, as supported by the best scientific evidence and advanced through a transparent public process.
 (2)ManagementConsistent with paragraph (1), the head of each Federal public land management agency shall exercise the land management discretion of the head—
 (A)in a manner that supports and facilitates recreational fishing, hunting, and recreational shooting opportunities;
 (B)to the extent authorized under applicable State law; and
 (C)in accordance with applicable Federal law.
						(3)Planning
						(A)Effects of
			 plans and activities
							(i)Evaluation of
			 effects on opportunities to engage in recreational fishing, hunting, or
 recreational shootingFederal public land planning documents (including land resources management plans, resource management plans, travel management plans, and energy development plans) shall include a specific evaluation of the effects of the plans on opportunities to engage in recreational fishing, hunting, or recreational shooting.
							(ii)Other activity
			 not considered
								(I)In
 generalFederal public land management officials shall not be required to consider the existence or availability of recreational fishing, hunting, or recreational shooting opportunities on private or public land that is located adjacent to, or in the vicinity of, Federal public land for purposes of—
 (aa)planning for or determining which units of Federal public land are open for recreational fishing, hunting, or recreational shooting; or
 (bb)setting the levels of use for recreational fishing, hunting, or recreational shooting on Federal public land.
									(II)Enhanced
 opportunitiesFederal public land management officials may consider the opportunities described in subclause (I) if the combination of those opportunities would enhance the recreational fishing, hunting, or shooting opportunities available to the public.
								(B)Use of
 volunteersIf hunting is prohibited by law, all Federal public land planning documents described in subparagraph (A)(i) of an agency shall, after appropriate coordination with State fish and wildlife agencies, allow the participation of skilled volunteers in the culling and other management of wildlife populations on Federal public land unless the head of the agency demonstrates, based on the best scientific data available or applicable Federal law, why skilled volunteers should not be used to control overpopulation of wildlife on the land that is the subject of the planning document.
						(4)Bureau of land
			 management and forest service land
						(A)Land
			 open
							(i)In
 generalLand under the jurisdiction of the Bureau of Land Management or the Forest Service (including a component of the National Wilderness Preservation System, land designated as a wilderness study area or administratively classified as wilderness eligible or suitable, and primitive or semiprimitive areas, but excluding land on the outer Continental Shelf) shall be open to recreational fishing, hunting, and recreational shooting unless the managing Federal public land agency acts to close the land to the activity.
							(ii)Motorized
 accessNothing in this subparagraph authorizes or requires motorized access or the use of motorized vehicles for recreational fishing, hunting, or recreational shooting purposes within land designated as a wilderness study area or administratively classified as wilderness eligible or suitable.
							(B)Closure or
 restrictionLand described in subparagraph (A)(i) may be subject to closures or restrictions if determined by the head of the agency to be necessary and reasonable and supported by facts and evidence for purposes including resource conservation, public safety, energy or mineral production, energy generation or transmission infrastructure, water supply facilities, protection of other permittees, protection of private property rights or interests, national security, or compliance with other law, as determined appropriate by the Director of the Bureau of Land Management or the Chief of the Forest Service, as applicable.
						(C)Shooting
			 ranges
							(i)In
 generalExcept as provided in clause (iii), the head of each Federal public land agency may use the authorities of the head, in a manner consistent with this section and other applicable law—
 (I)to lease or permit use of land under the jurisdiction of the head for shooting ranges; and
 (II)to designate specific land under the jurisdiction of the head for recreational shooting activities.
								(ii)Limitation on
 liabilityAny designation under clause (i)(II) shall not subject the United States to any civil action or claim for monetary damages for injury or loss of property or personal injury or death caused by any recreational shooting activity occurring at or on the designated land.
 (iii)ExceptionThe head of each Federal public land agency shall not lease or permit use of Federal public land for shooting ranges or designate land for recreational shooting activities within a component of the National Wilderness Preservation System, land designated as a wilderness study area or administratively classified as wilderness eligible or suitable, and primitive or semiprimitive areas.
 (5)ReportNot later than October 1 of every other year, beginning with the second October 1 after the date of enactment of this Act, the head of each Federal public land agency who has authority to manage Federal public land on which recreational fishing, hunting, or recreational shooting occurs shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (A)any Federal public land administered by the agency head that was closed to recreational fishing, hunting, or recreational shooting at any time during the preceding year; and
 (B)the reason for the closure.
						(6)Closures or
			 significant restrictions of 1,280 or more acres
						(A)In
 generalOther than closures established or prescribed by land planning actions referred to in paragraph (4)(B) or emergency closures described in subparagraph (C), a permanent or temporary withdrawal, change of classification, or change of management status of Federal public land or water that effectively closes or significantly restricts 1,280 or more contiguous acres of Federal public land or water to access or use for recreational fishing or hunting or activities relating to fishing or hunting shall take effect only if, before the date of withdrawal or change, the head of the Federal public land agency that has jurisdiction over the Federal public land or water—
 (i)publishes appropriate notice of the withdrawal or change, respectively;
 (ii)demonstrates that coordination has occurred with a State fish and wildlife agency; and
 (iii)submits to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate written notice of the withdrawal or change, respectively.
							(B)Aggregate or
 cumulative effectsIf the aggregate or cumulative effect of separate withdrawals or changes effectively closes or significantly restricts or affects 1,280 or more acres of land or water, the withdrawals and changes shall be treated as a single withdrawal or change for purposes of subparagraph (A).
						(C)Emergency
			 closures
							(i)In
 generalNothing in this section prohibits a Federal public land management agency from establishing or implementing emergency closures or restrictions of the smallest practicable area of Federal public land to provide for public safety, resource conservation, national security, or other purposes authorized by law.
 (ii)TerminationAn emergency closure under clause (i) shall terminate after a reasonable period of time unless the temporary closure is converted to a permanent closure consistent with this section.
							(7)No
 priorityNothing in this section requires a Federal agency to give preference to recreational fishing, hunting, or recreational shooting over other uses of Federal public land or over land or water management priorities established by other Federal law.
					(8)Consultation
 with councilsIn carrying out this section, the heads of Federal public land agencies shall consult with the appropriate advisory councils established under Executive Order 12962 (16 U.S.C. 1801 note; relating to recreational fisheries) and Executive Order 13443 (16 U.S.C. 661 note; relating to facilitation of hunting heritage and wildlife conservation).
					(9)Authority of
			 states
						(A)In
 generalNothing in this section interferes with, diminishes, or conflicts with the authority, jurisdiction, or responsibility of any State to manage, control, or regulate fish and wildlife under State law (including regulations) on land or water within the State, including on Federal public land.
						(B)Federal
			 licenses
							(i)In
 generalExcept as provided in clause (ii), nothing in this subsection authorizes the head of a Federal public land agency head to require a license, fee, or permit to fish, hunt, or trap on land or water in a State, including on Federal public land in the State.
							(ii)Migratory bird
 stampsNothing in this subparagraph affects any migratory bird stamp requirement of the Migratory Bird Hunting and Conservation Stamp Act (16 U.S.C. 718a et seq.).
							102.Annual permit
			 and fee for film crews of 5 persons or fewer
 (a)PurposeThe purpose of this section is to provide commercial film crews of 5 persons or fewer access to film in areas designated for public use during public hours on Federal land and waterways.
 (b)National Park System landSection 100905 of title 54, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking The Secretary and inserting Except as provided in paragraph (3), the Secretary; and (B)by adding at the end the following:
							
								(3)Special rules
				for film crews of 5 persons or fewer
									(A)Definition of
 film crewIn this paragraph, the term film crew means any persons present on Federal land or waterways under the jurisdiction of the Secretary who are associated with the production of a film.
									(B)Required permit
 and feeFor any film crew of 5 persons or fewer, the Secretary shall require a permit and assess an annual fee of $200 for commercial filming activities or similar projects on Federal land and waterways administered by the Secretary.
									(C)Commercial
 filming activitiesA permit issued under subparagraph (B) shall be valid for commercial filming activities or similar projects that occur in areas designated for public use during public hours on all Federal land and waterways administered by the Secretary for a 1-year period beginning on the date of issuance of the permit.
									(D)No additional
 feesFor persons holding a permit issued under this paragraph, during the effective period of the permit, the Secretary shall not assess any fees in addition to the fee assessed under subparagraph (B).
									(E)Use of
 camerasThe Secretary shall not prohibit, as a mechanized apparatus or under any other purposes, use of cameras or related equipment used for the purpose of commercial filming activities or similar projects in accordance with this paragraph on Federal land and waterways administered by the Secretary.
									(F)Notification
 requiredA film crew of 5 persons or fewer subject to a permit issued under this paragraph shall notify the applicable land management agency with jurisdiction over the Federal land at least 48 hours before entering the Federal land.
									(G)Denial of
 accessThe head of the applicable land management agency may deny access to a film crew under this paragraph if—
 (i)there is a likelihood of resource damage that cannot be mitigated;
 (ii)there would be an unreasonable disruption of the use and enjoyment of the site by the public;
 (iii)the activity poses health or safety risks to the public; or
 (iv)the filming includes the use of models or props that are not part of the natural or cultural resources or administrative facilities of the Federal land.; and
 (2)in the first sentence of subsection (b), by striking collect any costs and inserting recover any costs.
 (c)Other Federal landSection 1 of Public Law 106–206 (16 U.S.C. 460l–6d) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking The Secretary and inserting Except as provided in paragraph (3), the Secretary; and
 (B)by adding at the end the following:  (3)Special rules for film crews of 5 persons or fewer (A)Definition of film crewIn this paragraph, the term film crew means any persons present on Federal land or waterways under the jurisdiction of the Secretary who are associated with the production of a film.
									(B)Required permit
 and feeFor any film crew of 5 persons or fewer, the Secretary shall require a permit and assess an annual fee of $200 for commercial filming activities or similar projects on Federal land and waterways administered by the Secretary.
									(C)Commercial
 filming activitiesA permit issued under subparagraph (B) shall be valid for commercial filming activities or similar projects that occur in areas designated for public use during public hours on all Federal land and waterways administered by the Secretary for a 1-year period beginning on the date of issuance of the permit.
									(D)No additional
 feesFor persons holding a permit issued under this paragraph, during the effective period of the permit, the Secretary shall not assess any fees in addition to the fee assessed under subparagraph (B).
									(E)Use of
 camerasThe Secretary shall not prohibit, as a mechanized apparatus or under any other purposes, use of cameras or related equipment used for the purpose of commercial filming activities or similar projects in accordance with this paragraph on Federal land and waterways administered by the Secretary.
									(F)Notification
 requiredA film crew of 5 persons or fewer subject to a permit issued under this paragraph shall notify the applicable land management agency with jurisdiction over the Federal land at least 48 hours before entering the Federal land.
									(G)Denial of
 accessThe head of the applicable land management agency may deny access to a film crew under this paragraph if—
 (i)there is a likelihood of resource damage that cannot be mitigated;
 (ii)there would be an unreasonable disruption of the use and enjoyment of the site by the public;
 (iii)the activity poses health or safety risks to the public; or
 (iv)the filming includes the use of models or props that are not part of the natural or cultural resources or administrative facilities of the Federal land.; and
 (2)in the first sentence of subsection (b)— (A)by striking collect any costs and inserting recover any costs; and
 (B)by striking similar project and inserting similar projects.
						103.Federal action transparency
				(a)Modification of equal access to justice provisions
 (1)Agency proceedingsSection 504 of title 5, United States Code, is amended— (A)in subsection (c)(1), by striking , United States Code;
 (B)by redesignating subsection (f) as subsection (i); and (C)by striking subsection (e) and inserting the following:
							
 (e)(1)Not later than March 31 of the first fiscal year beginning after the date of enactment of the Bipartisan Sportsmen's Act of 2015, and every fiscal year thereafter, the Chairman of the Administrative Conference of the United States, after consultation with the Chief Counsel for Advocacy of the Small Business Administration, shall submit to Congress and make publicly available online a report on the amount of fees and other expenses awarded during the preceding fiscal year under this section.
 (2)Each report under paragraph (1) shall describe the number, nature, and amount of the awards, the claims involved in the controversy, and any other relevant information that may aid Congress in evaluating the scope and impact of such awards.
 (3)(A)Each report under paragraph (1) shall account for all payments of fees and other expenses awarded under this section that are made pursuant to a settlement agreement, regardless of whether the settlement agreement is sealed or otherwise subject to a nondisclosure provision.
 (B)The disclosure of fees and other expenses required under subparagraph (A) shall not affect any other information that is subject to a nondisclosure provision in a settlement agreement.
 (f)As soon as practicable, and in any event not later than the date on which the first report under subsection (e)(1) is required to be submitted, the Chairman of the Administrative Conference of the United States shall create and maintain online a searchable database containing, with respect to each award of fees and other expenses under this section made on or after the date of enactment of the Bipartisan Sportsmen's Act of 2015, the following information:
 (1)The case name and number of the adversary adjudication, if available, hyperlinked to the case, if available.
 (2)The name of the agency involved in the adversary adjudication. (3)A description of the claims in the adversary adjudication.
 (4)The name of each party to whom the award was made. (5)The amount of the award.
 (6)The basis for the finding that the position of the agency concerned was not substantially justified.
 (g)The online searchable database described in subsection (f) may not reveal any information the disclosure of which is prohibited by law or a court order.
 (h)The head of each agency shall provide to the Chairman of the Administrative Conference of the United States in a timely manner all information requested by the Chairman to comply with the requirements of subsections (e), (f), and (g)..
 (2)Court casesSection 2412(d) of title 28, United States Code, is amended by adding at the end the following:  (5)(A)Not later than March 31 of the first fiscal year beginning after the date of enactment of the Bipartisan Sportsmen's Act of 2015, and every fiscal year thereafter, the Chairman of the Administrative Conference of the United States shall submit to Congress and make publicly available online a report on the amount of fees and other expenses awarded during the preceding fiscal year pursuant to this subsection.
 (B)Each report under subparagraph (A) shall describe the number, nature, and amount of the awards, the claims involved in the controversy, and any other relevant information that may aid Congress in evaluating the scope and impact of such awards.
 (C)(i)Each report under subparagraph (A) shall account for all payments of fees and other expenses awarded under this subsection that are made pursuant to a settlement agreement, regardless of whether the settlement agreement is sealed or otherwise subject to a nondisclosure provision.
 (ii)The disclosure of fees and other expenses required under clause (i) shall not affect any other information that is subject to a nondisclosure provision in a settlement agreement.
 (D)The Chairman of the Administrative Conference of the United States shall include and clearly identify in each annual report under subparagraph (A), for each case in which an award of fees and other expenses is included in the report—
 (i)any amounts paid under section 1304 of title 31 for a judgment in the case; (ii)the amount of the award of fees and other expenses; and
 (iii)the statute under which the plaintiff filed suit. (6)As soon as practicable, and in any event not later than the date on which the first report under paragraph (5)(A) is required to be submitted, the Chairman of the Administrative Conference of the United States shall create and maintain online a searchable database containing, with respect to each award of fees and other expenses under this subsection made on or after the date of enactment of the Bipartisan Sportsmen's Act of 2015, the following information:
 (A)The case name and number, hyperlinked to the case, if available. (B)The name of the agency involved in the case.
 (C)The name of each party to whom the award was made. (D)A description of the claims in the case.
 (E)The amount of the award. (F)The basis for the finding that the position of the agency concerned was not substantially justified.
 (7)The online searchable database described in paragraph (6) may not reveal any information the disclosure of which is prohibited by law or a court order.
 (8)The head of each agency (including the Attorney General of the United States) shall provide to the Chairman of the Administrative Conference of the United States in a timely manner all information requested by the Chairman to comply with the requirements of paragraphs (5), (6), and (7)..
 (3)Technical and conforming amendmentsSection 2412 of title 28, United States Code, is amended— (A)in subsection (d)(3), by striking United States Code,; and
 (B)in subsection (e)— (i)by striking of section 2412 of title 28, United States Code, and inserting of this section; and
 (ii)by striking of such title and inserting of this title. (b)Judgment fund transparencySection 1304 of title 31, United States Code, is amended by adding at the end the following:
					
 (d)Beginning not later than the date that is 60 days after the date of enactment of the Bipartisan Sportsmen's Act of 2015, and unless the disclosure of such information is otherwise prohibited by law or a court order, the Secretary of the Treasury shall make available to the public on a website, as soon as practicable, but not later than 30 days after the date on which a payment under this section is tendered, the following information with regard to that payment:
 (1)The name of the specific agency or entity whose actions gave rise to the claim or judgment.
 (2)The name of the plaintiff or claimant.
 (3)The name of counsel for the plaintiff or claimant.
 (4)The amount paid representing principal liability, and any amounts paid representing any ancillary liability, including attorney fees, costs, and interest.
 (5)A brief description of the facts that gave rise to the claim.
 (6)The name of the agency that submitted the claim..
				104.Bows in the Parks
 (a)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the National Park Service.
 (2)Not ready for immediate useThe term not ready for immediate use means— (A)a bow or crossbow, the arrows of which are secured or stowed in a quiver or other arrow transport case; and
 (B)with respect to a crossbow, uncocked. (b)Vehicular transportation authorizedThe Director shall not promulgate or enforce any regulation that prohibits an individual from transporting bows and crossbows that are not ready for immediate use across any unit of the National Park System in the vehicle of the individual if—
 (1)the individual is not otherwise prohibited by law from possessing the bows and crossbows; (2)the bows or crossbows that are not ready for immediate use remain inside the vehicle of the individual throughout the period during which the bows or crossbows are transported across National Park System land; and
 (3)the possession of the bows and crossbows is in compliance with the law of the State in which the unit of the National Park System is located.
					IIHabitat conservation
			201.Availability of
			 Land and Water Conservation Fund for recreational public access
			 projects
 (a)Availability of fundsSection 200303 of title 54, United States Code, is amended to read as follows:  200303.Availability of funds for certain projectsNotwithstanding any other provision of this Act, the Secretary and the Secretary of Agriculture shall ensure that, of the amounts appropriated for the fund for each fiscal year, not less than the greater of 1.5 percent of the amounts or $10,000,000 shall be made available for projects that secure public access to Federal land for hunting, fishing, and other recreational purposes through easements, rights-of-way, or fee title acquisitions from willing sellers..
				(b)Conforming
			 amendments
 (1)Availability of depositsSection 200302(c)(3) of title 54, United States Code, is amended by striking Notwithstanding section 200303 of this title, money and inserting Money. (2)Contracts for acquisition of land and waterSection 200308 of title 54, United States Code, is amended in the first sentence, by striking by section 200303 of this title.
 (3)Contracts for options to acquire land and water in SystemSection 200309 of title 54, United States Code, is amended in the third sentence by striking by section 200303 of this title. 202.Identifying opportunities for recreation, hunting, and fishing on Federal land (a)DefinitionsIn this section:
					(1)Federal public
 land management agencyThe term Federal public land management agency means any of the National Park Service, the United States Fish and Wildlife Service, the Forest Service, and the Bureau of Land Management.
 (2)State or regional officeThe term State or regional office means— (A)a State office of the Bureau of Land Management; or
 (B)a regional office of the National Park Service, the United States Fish and Wildlife Service, or the Forest Service.
						(3)Travel
 management planThe term travel management plan means a plan for the management of travel—
 (A)with respect to land under the jurisdiction of the National Park Service, on park roads and designated routes under section 4.10 of title 36, Code of Federal Regulations (or successor regulations);
 (B)with respect to land under the jurisdiction of the United States Fish and Wildlife Service, on the land under a comprehensive conservation plan prepared under section 4(e) of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd(e));
 (C)with respect to land under the jurisdiction of the Forest Service, on National Forest System land under part 212 of title 36, Code of Federal Regulations (or successor regulations); and
 (D)with respect to land under the jurisdiction of the Bureau of Land Management, under a resource management plan developed under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
						(b)Priority lists required
 (1)In generalNot later than 180 days after the date of enactment of this Act, annually during the 10-year period beginning on the date on which the first priority list is completed, and every 5 years after the end of the 10-year period, each head of each State or regional office shall prepare a priority list, to be made publicly available on the website of the applicable Federal public land management agency, which shall identify the location and acreage of land under the jurisdiction of the State or regional office on which the public is allowed, under Federal or State law, to hunt, fish, or use the land for other recreational purposes but—
 (A)to which there is no public access or egress; or
 (B)to which public access or egress to the legal boundaries of the land is significantly restricted (as determined by the head of the State or regional office).
 (2)Minimum sizeAny land identified under paragraph (1) shall consist of contiguous acreage of at least 640 acres. (3)ConsiderationsIn preparing the priority list required under paragraph (1), the head of the State or regional office shall consider with respect to the land—
 (A)whether access is absent or merely restricted, including the extent of the restriction; (B)the likelihood of resolving the absence of or restriction to public access;
 (C)the potential for recreational use; (D)any information received from the public or other stakeholders during the nomination process described in paragraph (5); and
 (E)any other factor as determined by the head of the State or regional office. (4)Adjacent land statusFor each parcel of land on the priority list, the head of the State or regional office shall state whether resolving the issue of public access or egress to the land would require acquisition of an easement, right-of-way, or fee title from—
 (A)another Federal agency; (B)a State, local, or tribal government; or
 (C)a private landowner. (5)Nomination processIn preparing a priority list under this section, the head of the State or regional office shall provide an opportunity for members of the public to nominate parcels for inclusion on the priority list.
 (c)Access optionsWith respect to land included on a priority list described in subsection (b), the head of the State or regional office shall develop and submit to the Committees on Appropriations and Energy and Natural Resources of the Senate and the Committees on Appropriations and Natural Resources of the House of Representatives a report on options for providing access that—
 (1)identifies how public access and egress could reasonably be provided to the legal boundaries of the land in a manner that minimizes the impact on wildlife habitat and water quality;
 (2)specifies the steps recommended to secure the access and egress, including acquiring an easement, right-of-way, or fee title from a willing owner of any land that abuts the land or the need to coordinate with State land management agencies or other Federal, State, or tribal governments to allow for such access and egress; and
 (3)is consistent with the travel management plan in effect on the land.
 (d)Protection of personally identifying informationIn making the priority list and report prepared under subsections (b) and (c) available, the head of the State or regional office shall ensure that no personally identifying information is included, such as names or addresses of individuals or entities.
 (e)Willing ownersFor purposes of providing any permits to, or entering into agreements with, a State, local, or tribal government or private landowner with respect to the use of land under the jurisdiction of the government or landowner, a Federal land management agency shall not take into account whether the State, local, or tribal government or private landowner has granted or denied public access or egress to the land.
				(f)Means of public
 access and egress includedIn considering public access and egress under subsections (b) and (c), the head of the applicable Federal public land management agency shall consider public access and egress to the legal boundaries of the land described in those subsections, including access and egress—
 (1)by motorized or non-motorized vehicles; and
 (2)on foot or horseback.
					(g)Effect
					(1)In
 generalThis section shall have no effect on whether a particular recreational use shall be allowed on the land included in a priority list under this section.
					(2)Effect of
 allowable uses on agency considerationIn preparing the priority list under subsection (b), the head of the applicable State or regional office shall only consider recreational uses that are allowed on the land at the time that the priority list is prepared.
					203.Federal Land
			 Transaction Facilitation Act
 (a)In generalThe Federal Land Transaction Facilitation Act is amended—
 (1)in section 203(2) (43 U.S.C. 2302(2)), by striking on the date of enactment of this Act was and inserting is;
 (2)in section 205 (43 U.S.C. 2304)—
 (A)in subsection (a), by striking (as in effect on the date of enactment of this Act); and
 (B)by striking subsection (d);
 (3)in section 206 (43 U.S.C. 2305), by striking subsection (f); and
 (4)in section 207(b) (43 U.S.C. 2306(b))—
 (A)in paragraph (1)—
 (i)by striking 96–568 and inserting 96–586; and
 (ii)by striking ; or and inserting a semicolon;
 (B)in paragraph (2)—
 (i)by inserting Public Law 105–263; before 112 Stat.; and
 (ii)by striking the period at the end and inserting a semicolon; and
 (C)by adding at the end the following:
							
 (3)the White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3028);
 (4)the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2403);
 (5)subtitle F of title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1132 note; Public Law 111–11);
 (6)subtitle O of title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 460www note, 1132 note; Public Law 111–11);
 (7)section 2601 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1108); or
 (8)section 2606 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1121)..
 (b)Funds to the TreasuryOf the amounts deposited in the Federal Land Disposal Account, there shall be transferred to the Treasury $1,000,000 for each of fiscal years 2016 through 2025.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Sportsmen's Act of 2015. (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—National policySec. 101. Congressional declaration of national policy.TITLE II—Sportsmen’s access to federal landSec. 201. Definitions.Sec. 202. Federal land open to hunting, fishing, and recreational shooting.Sec. 203. Closure of Federal land to hunting, fishing, and recreational shooting.Sec. 204. Shooting ranges.Sec. 205. Federal action transparency.TITLE III—Filming on federal land management agency landSec. 301. Commercial filming.TITLE IV—Bows, wildlife management, and access opportunities for recreation, hunting, and fishingSec. 401. Bows in parks.Sec. 402. Wildlife management in parks.Sec. 403. Identifying opportunities for recreation, hunting, and fishing on Federal land.TITLE V—Federal land transaction facilitation actSec. 501. Federal Land Transaction Facilitation Act.TITLE VI—Conservation reauthorizationSec. 601. National Park Service Maintenance and Revitalization Conservation Fund.Sec. 602. Land and Water Conservation Fund.Sec. 603. Historic Preservation Fund.TITLE VII—MiscellaneousSec. 701. Respect for treaties and rights.Sec. 702. No priority.
			INational policy
			101.Congressional declaration of national policy
 (a)In generalCongress declares that it is the policy of the United States that Federal departments and agencies, in accordance with the missions of the departments and agencies, Executive Orders 12962 and 13443 (60 Fed. Reg. 30769 (June 7, 1995); 72 Fed. Reg. 46537 (August 16, 2007)), and applicable law, shall—
 (1)facilitate the expansion and enhancement of hunting, fishing, and recreational shooting opportunities on Federal land, in consultation with the Wildlife and Hunting Heritage Conservation Council, the Sport Fishing and Boating Partnership Council, State and tribal fish and wildlife agencies, and the public;
 (2)conserve and enhance aquatic systems and the management of game species and the habitat of those species on Federal land, including through hunting and fishing, in a manner that respects—
 (A)State management authority over wildlife resources; and (B)private property rights; and
 (3)consider hunting, fishing, and recreational shooting opportunities as part of all Federal plans for land, resource, and travel management.
 (b)ExclusionIn this Act, the term fishing does not include commercial fishing in which fish are harvested, either in whole or in part, that are intended to enter commerce through sale.
				IISportsmen’s access to federal land
 201.DefinitionsIn this title: (1)Federal landThe term Federal land means—
 (A)any land in the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))) that is administered by the Secretary of Agriculture, acting through the Chief of the Forest Service; and
 (B)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)), the surface of which is administered by the Secretary of the Interior, acting through the Director of the Bureau of Land Management.
 (2)Secretary concernedThe term Secretary concerned means— (A)the Secretary of Agriculture, with respect to land described in paragraph (1)(A); and
 (B)the Secretary of the Interior, with respect to land described in paragraph (1)(B). 202.Federal land open to hunting, fishing, and recreational shooting (a)In generalSubject to subsection (b), Federal land shall be open to hunting, fishing, and recreational shooting, in accordance with applicable law, unless the Secretary concerned closes an area in accordance with section 203.
 (b)Effect of titleNothing in this title opens to hunting, fishing, or recreational shooting any land that is not open to those activities as of the date of enactment of this Act.
				203.Closure of Federal land to hunting, fishing, and recreational shooting
				(a)Authorization
 (1)In generalSubject to paragraph (2) and in accordance with section 302(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732(b)), the Secretary concerned may designate any area on Federal land in which, and establish any period during which, for reasons of public safety, administration, or compliance with applicable laws, no hunting, fishing, or recreational shooting shall be permitted.
 (2)RequirementIn making a designation under paragraph (1), the Secretary concerned shall designate the smallest area for the least amount of time that is required for public safety, administration, or compliance with applicable laws.
					(b)Closure procedures
 (1)In generalExcept in an emergency, before permanently or temporarily closing any Federal land to hunting, fishing, or recreational shooting, the Secretary concerned shall—
 (A)consult with State fish and wildlife agencies; and (B)provide public notice and opportunity for comment under paragraph (2).
						(2)Public notice and comment
 (A)In generalPublic notice and comment shall include— (i)a notice of intent—
 (I)published in advance of the public comment period for the closure— (aa)in the Federal Register;
 (bb)on the website of the applicable Federal agency; (cc)on the website of the Federal land unit, if available; and
 (dd)in at least 1 local newspaper; (II)made available in advance of the public comment period to local offices, chapters, and affiliate organizations in the vicinity of the closure that are signatories to the memorandum of understanding entitled Federal Lands Hunting, Fishing, and Shooting Sports Roundtable Memorandum of Understanding; and
 (III)that describes— (aa)the proposed closure; and
 (bb)the justification for the proposed closure, including an explanation of the reasons and necessity for the decision to close the area to hunting, fishing, or recreational shooting; and
 (ii)an opportunity for public comment for a period of— (I)not less than 60 days for a permanent closure; or
 (II)not less than 30 days for a temporary closure. (B)Final decisionIn a final decision to permanently or temporarily close an area to hunting, fishing, or recreation shooting, the Secretary concerned shall—
 (i)respond in a reasoned manner to the comments received; (ii)explain how the Secretary concerned resolved any significant issues raised by the comments; and
 (iii)show how the resolution led to the closure. (c)Temporary closures (1)In generalA temporary closure under this section may not exceed a period of 180 days.
 (2)RenewalExcept in an emergency, a temporary closure for the same area of land closed to the same activities—
 (A)may not be renewed more than 3 times after the first temporary closure; and (B)must be subject to a separate notice and comment procedure in accordance with subsection (b)(2).
 (3)Effect of temporary closureAny Federal land that is temporarily closed to hunting, fishing, or recreational shooting under this section shall not become permanently closed to that activity without a separate public notice and opportunity to comment in accordance with subsection (b)(2).
 (d)ReportingOn an annual basis, the Secretaries concerned shall— (1)publish on a public website a list of all areas of Federal land temporarily or permanently subject to a closure under this section; and
 (2)submit to the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Natural Resources and the Committee on Agriculture of the House of Representatives a report that identifies—
 (A)a list of each area of Federal land temporarily or permanently subject to a closure; (B)the acreage of each closure; and
 (C)a survey of— (i)the aggregate areas and acreage closed under this section in each State; and
 (ii)the percentage of Federal land in each State closed under this section with respect to hunting, fishing, and recreational shooting.
 (e)ApplicationThis section shall not apply if the closure is— (1)less than 14 days in duration; and
 (2)covered by a special use permit. 204.Shooting ranges (a)In generalExcept as provided in subsection (b), the Secretary concerned may, in accordance with this section and other applicable law, lease or permit the use of Federal land for a shooting range.
 (b)ExceptionThe Secretary concerned shall not lease or permit the use of Federal land for a shooting range, within—
 (1)a component of the National Landscape Conservation System;
 (2)a component of the National Wilderness Preservation System;
 (3)any area that is— (A)designated as a wilderness study area;
 (B)administratively classified as— (i)wilderness-eligible; or
 (ii)wilderness-suitable; or (C)a primitive or semiprimitive area;
 (4)a national monument, national volcanic monument, or national scenic area; or (5)a component of the National Wild and Scenic Rivers System (including areas designated for study for potential addition to the National Wild and Scenic Rivers System).
					205.Federal action transparency
				(a)Modification of equal access to justice provisions
 (1)Agency proceedingsSection 504 of title 5, United States Code, is amended— (A)in subsection (c)(1), by striking , United States Code;
 (B)by redesignating subsection (f) as subsection (i); and (C)by striking subsection (e) and inserting the following:
							
 (e)(1)Not later than March 31 of the first fiscal year beginning after the date of enactment of the Sportsmen's Act of 2015, and every fiscal year thereafter, the Chairman of the Administrative Conference of the United States, after consultation with the Chief Counsel for Advocacy of the Small Business Administration, shall submit to Congress and make publicly available online a report on the amount of fees and other expenses awarded during the preceding fiscal year under this section.
 (2)Each report under paragraph (1) shall describe the number, nature, and amount of the awards, the claims involved in the controversy, and any other relevant information that may aid Congress in evaluating the scope and impact of such awards.
 (3)(A)Each report under paragraph (1) shall account for all payments of fees and other expenses awarded under this section that are made pursuant to a settlement agreement, regardless of whether the settlement agreement is sealed or otherwise subject to a nondisclosure provision.
 (B)The disclosure of fees and other expenses required under subparagraph (A) shall not affect any other information that is subject to a nondisclosure provision in a settlement agreement.
 (f)As soon as practicable, and in any event not later than the date on which the first report under subsection (e)(1) is required to be submitted, the Chairman of the Administrative Conference of the United States shall create and maintain online a searchable database containing, with respect to each award of fees and other expenses under this section made on or after the date of enactment of the Sportsmen's Act of 2015, the following information:
 (1)The case name and number of the adversary adjudication, if available, hyperlinked to the case, if available.
 (2)The name of the agency involved in the adversary adjudication. (3)A description of the claims in the adversary adjudication.
 (4)The name of each party to whom the award was made. (5)The amount of the award.
 (6)The basis for the finding that the position of the agency concerned was not substantially justified.
 (g)The online searchable database described in subsection (f) may not reveal any information the disclosure of which is prohibited by law or a court order.
 (h)The head of each agency shall provide to the Chairman of the Administrative Conference of the United States in a timely manner all information requested by the Chairman to comply with the requirements of subsections (e), (f), and (g)..
 (2)Court casesSection 2412(d) of title 28, United States Code, is amended by adding at the end the following:  (5)(A)Not later than March 31 of the first fiscal year beginning after the date of enactment of the Sportsmen's Act of 2015, and every fiscal year thereafter, the Chairman of the Administrative Conference of the United States shall submit to Congress and make publicly available online a report on the amount of fees and other expenses awarded during the preceding fiscal year pursuant to this subsection.
 (B)Each report under subparagraph (A) shall describe the number, nature, and amount of the awards, the claims involved in the controversy, and any other relevant information that may aid Congress in evaluating the scope and impact of such awards.
 (C)(i)Each report under subparagraph (A) shall account for all payments of fees and other expenses awarded under this subsection that are made pursuant to a settlement agreement, regardless of whether the settlement agreement is sealed or otherwise subject to a nondisclosure provision.
 (ii)The disclosure of fees and other expenses required under clause (i) shall not affect any other information that is subject to a nondisclosure provision in a settlement agreement.
 (D)The Chairman of the Administrative Conference of the United States shall include and clearly identify in each annual report under subparagraph (A), for each case in which an award of fees and other expenses is included in the report—
 (i)any amounts paid under section 1304 of title 31 for a judgment in the case; (ii)the amount of the award of fees and other expenses; and
 (iii)the statute under which the plaintiff filed suit. (6)As soon as practicable, and in any event not later than the date on which the first report under paragraph (5)(A) is required to be submitted, the Chairman of the Administrative Conference of the United States shall create and maintain online a searchable database containing, with respect to each award of fees and other expenses under this subsection made on or after the date of enactment of the Sportsmen's Act of 2015, the following information:
 (A)The case name and number, hyperlinked to the case, if available. (B)The name of the agency involved in the case.
 (C)The name of each party to whom the award was made. (D)A description of the claims in the case.
 (E)The amount of the award. (F)The basis for the finding that the position of the agency concerned was not substantially justified.
 (7)The online searchable database described in paragraph (6) may not reveal any information the disclosure of which is prohibited by law or a court order.
 (8)The head of each agency (including the Attorney General of the United States) shall provide to the Chairman of the Administrative Conference of the United States in a timely manner all information requested by the Chairman to comply with the requirements of paragraphs (5), (6), and (7)..
 (3)Technical and conforming amendmentsSection 2412 of title 28, United States Code, is amended— (A)in subsection (d)(3), by striking United States Code,; and
 (B)in subsection (e)— (i)by striking of section 2412 of title 28, United States Code, and inserting of this section; and
 (ii)by striking of such title and inserting of this title. (b)Judgment Fund transparencySection 1304 of title 31, United States Code, is amended by adding at the end the following:
					
 (d)Beginning not later than the date that is 60 days after the date of enactment of the Sportsmen's Act of 2015, and unless the disclosure of such information is otherwise prohibited by law or a court order, the Secretary of the Treasury shall make available to the public on a website, as soon as practicable, but not later than 30 days after the date on which a payment under this section is tendered, the following information with regard to that payment:
 (1)The name of the specific agency or entity whose actions gave rise to the claim or judgment. (2)The name of the plaintiff or claimant.
 (3)The name of counsel for the plaintiff or claimant. (4)The amount paid representing principal liability, and any amounts paid representing any ancillary liability, including attorney fees, costs, and interest.
 (5)A brief description of the facts that gave rise to the claim. (6)The name of the agency that submitted the claim.. 
				IIIFilming on federal land management agency land
			301.Commercial filming
 (a)In generalSection 1 of Public Law 106–206 (16 U.S.C. 460l–6d) is amended— (1)by redesignating subsections (a) through (f) as subsections (b) through (g), respectively;
 (2)by inserting before subsection (b) (as so redesignated) the following:  (a)Definition of secretaryThe term Secretary means the Secretary of the Interior or the Secretary of Agriculture, as applicable, with respect to land under the respective jurisdiction of the Secretary.;
 (3)in subsection (b) (as so redesignated)— (A)in paragraph (1)—
 (i)in the first sentence, by striking of the Interior or the Secretary of Agriculture (hereafter individually referred to as the Secretary with respect to land (except land in a System unit as defined in section 100102 of title 54, United States Code) under their respective jurisdictions); and
 (ii)in subparagraph (B), by inserting , except in the case of film crews of 3 or fewer individuals before the period at the end; and (B)by adding at the end the following:
							
 (3)Fee scheduleNot later than 180 days after the date of enactment of the Sportsmen's Act of 2015, to enhance consistency in the management of Federal land, the Secretaries shall publish a single joint land use fee schedule for commercial filming and still photography.;
 (4)in subsection (c) (as so redesignated), in the second sentence, by striking subsection (a) and inserting subsection (b); (5)in subsection (d) (as so redesignated), in the heading, by inserting Commercial before Still;
 (6)in paragraph (1) of subsection (f) (as so redesignated), by inserting in accordance with the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801 et seq.), after without further appropriation,; (7)in subsection (g) (as so redesignated)—
 (A)by striking The Secretary shall and inserting the following:  (1)In generalThe Secretary shall; and
 (B)by adding at the end the following:  (2)ConsiderationsThe Secretary shall not consider subject matter or content as a criterion for issuing or denying a permit under this Act.; and
 (8)by adding at the end the following:  (h)Exemption from commercial filming or still photography permits and feesThe Secretary shall not require persons holding commercial use authorizations or special recreation permits to obtain an additional permit or pay a fee for commercial filming or still photography under this Act if the filming or photography conducted is—
 (1)incidental to the permitted activity that is the subject of the commercial use authorization or special recreation permit; and
 (2)the holder of the commercial use authorization or special recreation permit is an individual or small business concern (within the meaning of section 3 of the Small Business Act (15 U.S.C. 632)).
 (i)Exception from certain feesCommercial filming or commercial still photography shall be exempt from fees under this Act, but not from recovery of costs under subsection (c), if the activity—
 (1)is conducted by an entity that is a small business concern (within the meaning of section 3 of the Small Business Act (15 U.S.C. 632));
 (2)is conducted by a crew of not more than 3 individuals; and (3)uses only a camera and tripod.
								(j)Applicability to news gathering activities
 (1)In generalNews gathering shall not be considered a commercial activity. (2)Included activitiesIn this subsection, the term news gathering includes, at a minimum, the gathering, recording, and filming of news and information related to news in any medium..
 (b)Conforming amendmentsChapter 1009 of title 54, United States Code, is amended— (1)by striking section 100905; and
 (2)in the table of contents, by striking the item relating to section 100905. IVBows, wildlife management, and access opportunities for recreation, hunting, and fishing 401.Bows in parks (a)In generalChapter 1049 of title 54, United States Code, is amended by adding at the end the following:
					
						104908.Bows in parks
 (a)Definition of not ready for immediate useThe term not ready for immediate use means— (1)a bow or crossbow, the arrows of which are secured or stowed in a quiver or other arrow transport case; and
 (2)with respect to a crossbow, uncocked. (b)Vehicular transportation authorizedThe Director shall not promulgate or enforce any regulation that prohibits an individual from transporting bows and crossbows that are not ready for immediate use across any System unit in the vehicle of the individual if—
 (1)the individual is not otherwise prohibited by law from possessing the bows and crossbows; (2)the bows or crossbows that are not ready for immediate use remain inside the vehicle of the individual throughout the period during which the bows or crossbows are transported across System land; and
 (3)the possession of the bows and crossbows is in compliance with the law of the State in which the System unit is located.. 
 (b)Clerical amendmentThe table of sections for chapter 1049 of title 54, United States Code, is amended by inserting after the item relating to section 104907 the following:
					104908. Bows in parks..
				402.Wildlife management in parks
 (a)In generalChapter 1049 of title 54, United States Code (as amended by section 401(a)), is amended by adding at the end the following:
					
						104909.Wildlife management in parks
 (a)Use of qualified volunteersIf the Secretary determines it is necessary to reduce the size of a wildlife population on System land in accordance with applicable law (including regulations), the Secretary may use qualified volunteers to assist in carrying out wildlife management on System land.
 (b)Requirements for qualified volunteersQualified volunteers providing assistance under subsection (a) shall be subject to— (1)any training requirements or qualifications established by the Secretary; and
 (2)any other terms and conditions that the Secretary may require.. (b)Clerical amendmentThe table of sections for chapter 1049 of title 54 (as amended by section 401(b)), United States Code, is amended by inserting after the item relating to section 104907 the following:
					104909. Wildlife management in parks..
				403.Identifying opportunities for recreation, hunting, and fishing on Federal land
 (a)DefinitionsIn this section: (1)SecretaryThe term Secretary means—
 (A)the Secretary of the Interior, with respect to land administered by— (i)the Director of the National Park Service;
 (ii)the Director of the United States Fish and Wildlife Service; and (iii)the Director of the Bureau of Land Management; and
 (B)the Secretary of Agriculture, with respect to land administered by the Chief of the Forest Service. (2)State or regional officeThe term State or regional office means—
 (A)a State office of the Bureau of Land Management; or (B)a regional office of—
 (i)the National Park Service; (ii)the United States Fish and Wildlife Service; or
 (iii)the Forest Service. (3)Travel management planThe term travel management plan means a plan for the management of travel—
 (A)with respect to land under the jurisdiction of the National Park Service, on park roads and designated routes under section 4.10 of title 36, Code of Federal Regulations (or successor regulations);
 (B)with respect to land under the jurisdiction of the United States Fish and Wildlife Service, on the land under a comprehensive conservation plan prepared under section 4(e) of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd(e));
 (C)with respect to land under the jurisdiction of the Forest Service, on National Forest System land under part 212 of title 36, Code of Federal Regulations (or successor regulations); and
 (D)with respect to land under the jurisdiction of the Bureau of Land Management, under a resource management plan developed under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
						(b)Priority lists required
 (1)In generalNot later than 180 days after the date of enactment of this Act, annually during the 10-year period beginning on the date on which the first priority list is completed, and every 5 years after the end of the 10-year period, the Secretary shall prepare a priority list, to be made publicly available on the website of the applicable Federal agency referred to in subsection (a)(1), which shall identify the location and acreage of land within the jurisdiction of each State or regional office on which the public is allowed, under Federal or State law, to hunt, fish, or use the land for other recreational purposes but—
 (A)to which there is no public access or egress; or (B)to which public access or egress to the legal boundaries of the land is significantly restricted (as determined by the Secretary).
 (2)Minimum sizeAny land identified under paragraph (1) shall consist of contiguous acreage of at least 640 acres. (3)ConsiderationsIn preparing the priority list required under paragraph (1), the Secretary shall consider with respect to the land—
 (A)whether access is absent or merely restricted, including the extent of the restriction; (B)the likelihood of resolving the absence of or restriction to public access;
 (C)the potential for recreational use; (D)any information received from the public or other stakeholders during the nomination process described in paragraph (5); and
 (E)any other factor as determined by the Secretary. (4)Adjacent land statusFor each parcel of land on the priority list, the Secretary shall include in the priority list whether resolving the issue of public access or egress to the land would require acquisition of an easement, right-of-way, or fee title from—
 (A)another Federal agency; (B)a State, local, or tribal government; or
 (C)a private landowner. (5)Nomination processIn preparing a priority list under this section, the Secretary shall provide an opportunity for members of the public to nominate parcels for inclusion on the priority list.
 (c)Access optionsWith respect to land included on a priority list described in subsection (b), the Secretary shall develop and submit to the Committees on Appropriations and Energy and Natural Resources of the Senate and the Committees on Appropriations and Natural Resources of the House of Representatives a report on options for providing access that—
 (1)identifies how public access and egress could reasonably be provided to the legal boundaries of the land in a manner that minimizes the impact on wildlife habitat and water quality;
 (2)specifies the steps recommended to secure the access and egress, including acquiring an easement, right-of-way, or fee title from a willing owner of any land that abuts the land or the need to coordinate with State land management agencies or other Federal, State, or tribal governments to allow for such access and egress; and
 (3)is consistent with the travel management plan in effect on the land. (d)Protection of personally identifying informationIn making the priority list and report prepared under subsections (b) and (c) available, the Secretary shall ensure that no personally identifying information is included, such as names or addresses of individuals or entities.
 (e)Willing ownersFor purposes of providing any permits to, or entering into agreements with, a State, local, or tribal government or private landowner with respect to the use of land under the jurisdiction of the government or landowner, the Secretary shall not take into account whether the State, local, or tribal government or private landowner has granted or denied public access or egress to the land.
 (f)Means of public access and egress includedIn considering public access and egress under subsections (b) and (c), the Secretary shall consider public access and egress to the legal boundaries of the land described in those subsections, including access and egress—
 (1)by motorized or non-motorized vehicles; and (2)on foot or horseback.
					(g)Effect
 (1)In generalThis section shall have no effect on whether a particular recreational use shall be allowed on the land included in a priority list under this section.
 (2)Effect of allowable uses on agency considerationIn preparing the priority list under subsection (b), the Secretary shall only consider recreational uses that are allowed on the land at the time that the priority list is prepared.
					VFederal land transaction facilitation act
			501.Federal Land Transaction Facilitation Act
 (a)In generalThe Federal Land Transaction Facilitation Act is amended— (1)in section 203(2) (43 U.S.C. 2302(2)), by striking on the date of enactment of this Act was and inserting is;
 (2)in section 205 (43 U.S.C. 2304)— (A)in subsection (a), by striking (as in effect on the date of enactment of this Act); and
 (B)by striking subsection (d); (3)in section 206 (43 U.S.C. 2305), by striking subsection (f); and
 (4)in section 207(b) (43 U.S.C. 2306(b))— (A)in paragraph (1)—
 (i)by striking 96–568 and inserting 96–586; and (ii)by striking ; or and inserting a semicolon;
 (B)in paragraph (2)— (i)by inserting Public Law 105–263; before 112 Stat.; and
 (ii)by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
							
 (3)the White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3028);
 (4)the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2403);
 (5)subtitle F of title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1132 note; Public Law 111–11);
 (6)subtitle O of title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 460www note, 1132 note; Public Law 111–11);
 (7)section 2601 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1108); or
 (8)section 2606 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1121).. (b)Funds to treasuryOf the amounts deposited in the Federal Land Disposal Account, there shall be transferred to the general fund of the Treasury $1,000,000 for each of fiscal years 2016 through 2025.
				VIConservation reauthorization
			601.National Park Service Maintenance and Revitalization Conservation Fund
 (a)In GeneralChapter 1049 of title 54, United States Code (as amended by section 402(a)), is amended by adding at the end the following:
					
						104910.National Park Service Maintenance and Revitalization Conservation Fund
 (a)In GeneralThere is established in the Treasury a fund, to be known as the National Park Service Critical Maintenance and Revitalization Conservation Fund (referred to in this section as the Fund). (b)Deposits to FundNotwithstanding any provision of law providing that the proceeds shall be credited to miscellaneous receipts of the Treasury, for each fiscal year, there shall be deposited in the Fund, from revenues due and payable to the United States under section 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) $150,000,000.
							(c)Use and Availability
 (1) In GeneralAmounts deposited in the Fund shall— (A)be used only for the purposes described in subsection (d); and
 (B)be available for expenditure only after the amounts are appropriated for those purposes. (2)AvailabilityAny amounts in the Fund not appropriated shall remain available in the Fund until appropriated.
 (3)No LimitationAppropriations from the Fund pursuant to this section may be made without fiscal year limitation. (d)National Park System Critical Deferred MaintenanceThe Secretary shall use amounts appropriated from the Fund for high-priority deferred maintenance needs of the Service that support critical infrastructure and visitor services.
 (e)Land Acquisition ProhibitionAmounts in the Fund shall not be used for land acquisition.. (b)Clerical amendmentThe table of sections for chapter 1049 of title 54, United States Code (as amended by section 402(b)), is amended by inserting after the item relating to section 104907 the following:
					104910. National Park Service Maintenance and Revitalization Conservation Fund..
				602.Land and Water Conservation Fund
 (a)ReauthorizationSection 200302 of title 54, United States Code, is amended— (1)in subsection (b), in the matter preceding paragraph (1), by striking During the period ending September 30, 2015, there and inserting There; and
 (2)in subsection (c)(1), by striking through September 30, 2015. (b)Allocation of FundsSection 200304 of title 54, United States Code, is amended—
 (1)by striking There and inserting (a) In general.—There; and (2)by striking the second sentence and inserting the following:
						
 (b)AllocationOf the appropriations from the Fund— (1)not less than 40 percent shall be used collectively for Federal purposes under section 200306;
 (2)not less than 40 percent shall be used collectively— (A)to provide financial assistance to States under section 200305;
 (B)for the Forest Legacy Program established under section 7 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103c);
 (C)for cooperative endangered species grants authorized under section 6 of the Endangered Species Act of 1973 (16 U.S.C. 1535); and
 (D)for the American Battlefield Protection Program established under chapter 3081; and (3)not less than 1.5 percent or $10,000,000, whichever is greater, shall be used for projects that secure recreational public access to Federal public land for hunting, fishing, or other recreational purposes..
 (c)Conservation EasementsSection 200306 of title 54, United States Code, is amended by adding at the end the following:  (c)Conservation easementsThe Secretary and the Secretary of Agriculture shall consider the acquisition of conservation easements and other similar interests in land where appropriate and feasible..
 (d)Acquisition ConsiderationsSection 200306 of title 54, United States Code (as amended by subsection (c)), is amended by adding at the end of the following:
					
 (d)Acquisition considerationsThe Secretary and the Secretary of Agriculture shall take into account the following in determining the land or interests in land to acquire:
 (1)Management efficiencies. (2)Management cost savings.
 (3)Geographic distribution. (4)Significance of the acquisition.
 (5)Urgency of the acquisition. (6)Threats to the integrity of the land to be acquired.
 (7)The recreational value of the land.. 603.Historic Preservation FundSection 303102 of title 54, United States Code, is amended by striking of fiscal years 2012 to 2015 and inserting fiscal year.
			VIIMiscellaneous
 701.Respect for treaties and rightsNothing in this Act or the amendments made by this Act— (1)affects or modifies any treaty or other right of any federally recognized Indian tribe; or
 (2)modifies any provision of Federal law relating to migratory birds or to endangered or threatened species.
 702.No priorityNothing in this Act or the amendments made by this Act provides a preference to hunting, fishing, or recreational shooting over any other use of Federal land or water.Amend the title so as to read: A bill to protect and enhance opportunities for hunting, fishing, and recreational shooting, and
			 for other purposes..December 16, 2015Reported with an amendment and an amendment to the title